EXHIBIT 10.37

 

SECOND AMENDMENT

 

THIS SECOND AMENDMENT (this “Amendment”) dated as of March 22, 2010 to the
Credit Agreement referenced below is by and among Citi Trends, Inc., a Delaware
corporation (the “Borrower”), and Bank of America, N.A. (the “Lender”).

 

W I T N E S S E T H

 

WHEREAS, revolving credit facilities have been extended to the Borrower pursuant
to the Credit Agreement (as amended, modified and supplemented from time to
time, the “Credit Agreement”) dated as of March 26, 2008 among Borrower, the
Guarantors from time to time party thereto and the Lender; and

 

WHEREAS, the Borrower has requested certain modifications to the Credit
Agreement and the Lender has agreed to the requested modifications on the terms
and conditions set forth herein.

 

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

1.                                       Defined Terms.  Capitalized terms used
herein but not otherwise defined herein shall have the meanings provided to such
terms in the Credit Agreement.

 

2.                                       Amendment.  The definition of “Maturity
Date” in Section 1.01 of the Credit Agreement is amended to read as follows:

 

“Maturity Date” means March 22, 2012; provided, however, that, in each case, if
such date is not a Business Day, the Maturity Date shall be the next preceding
Business Day.

 

3.                                       Conditions Precedent.  This Amendment
shall be effective as of the date hereof upon satisfaction of each of the
following conditions precedent:

 

(a)                                  execution of this Amendment by the Borrower
and the Lender;

 

(b)                                 receipt by the Lender of favorable opinions
of legal counsel to the Loan Parties, addressed to the Lender, dated as of the
date hereof, and in form and substance satisfactory to the Lender; and

 

(c)                                  payment by the Borrower to the Lender of an
amendment fee equal to $20,000.

 

4.                                       Representations and Warranties.  Each
Loan Party represents and warrants to the Lender that, after giving effect to
this Amendment, the representations and warranties set forth in the Loan
Documents are true and correct in all material respects as of the date hereof.

 

5.                                       Reaffirmation of Obligations.  Each
Loan Party affirms its obligations under the Loan Documents and agrees that such
obligations are valid and subsisting obligations of the Borrower to the Lender
and not subject to any credits, offsets, defenses, claims, counterclaims or
adjustments of any kind.

 

--------------------------------------------------------------------------------


 

6.                                       No Other Changes.  Except as modified
hereby, all of the terms and provisions of the Loan Documents shall remain in
full force and effect.

 

7.                                       Counterparts; Delivery.  This Amendment
may be executed in any number of counterparts, each of which when so executed
and delivered shall be deemed an original and it shall not be necessary in
making proof of this Amendment to produce or account for more than one such
counterpart. Delivery of an executed counterpart of this Amendment by facsimile
or other electronic imaging means shall be effective as an original.

 

8.                                       Governing Law.  This Amendment shall be
deemed to be a contract made under, and for all purposes shall be construed in
accordance with, the laws of the State of Georgia.

 

[SIGNATURE PAGES FOLLOW]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Second Amendment to be duly executed and delivered as of the date first above
written.

 

BORROWER:

CITI TRENDS, INC., a Delaware corporation

 

 

 

By:

/s/ Bruce D. Smith

 

Name:

Bruce D. Smith

 

Title:

Senior Vice President and Chief Financial Officer

 

 

GUARANTOR:

CITI TRENDS MARKETING SOLUTIONS, INC.,

 

a Colorado corporation

 

 

 

By:

/s/ Bruce D. Smith

 

Name:

Bruce D. Smith

 

Title:

President, Secretary and Treasurer

 

 

LENDER:

BANK OF AMERICA, N.A.

 

 

 

By:

/s/ Stephanie Pendleton

 

Name:

Stephanie Pendleton

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------